ORDER

Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, it is this 9th day of October, 2014,
ORDERED, by the Court of Appeals of Maryland, that Pamela Ann Fish is hereby, disbarred by consent from the further practice of law in the State of Maryland for violations of Rules 8.4(c) and (d) of the Maryland Lawyers’ Rules of Professional Conduct, effective thirty (30) days from the date of this Order, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Pamela Ann Fish from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.